UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  -   -   ------- ---- ---- -                 X:


  UNITED STATES OF AMERICA

                    - v. -                         SUPERSEDING INDICTMENT


  LOUIS GRASSO ,                                   S4 20 Cr. 163 (PKC)
  DONATO POLISENO ,
  THOMAS GUIDO , III ,
  RICHARD BANCA , and
  RENE ALLARD ,

                             Defendants .

                                            - X:


                                 COUNT ONE
              (Drug Adulteration and Misbranding Conspiracy)

               The Grand Jury charges :

I.        Overview of the Illicit Racehorse Doping Scheme

               1.      Professional horse racing is - a    $100 billion global

industry , which draws millions of fans each year in the United States

and around the world.          Racehorses may sell at auction for well more

than $1 , 000 , 000 and compete for purses worth millions of dollars .         In

the United States , the horse racing industry is subject to an array

of federal and state regulations aimed at protecting participating

horses      and ensuring fair      competition ,   among other things .     These

regulations include proscription of the use of performance - enhancing

drugs ("PEDs " ) and testing regimes designed to ensure that racehorses

are not under their influence .
           2.      The charges in this Indictment result from a scheme

orchestrated      by     LOUIS     GRASSO ,        the     defendant ,       and    others ,     to

manufacture , distribute , and receive adulterated and misbranded PEDs

and to secretly administer those                    PEDs to     racehorses under scheme

participants '    control.         By evading PED prohibitions and deceiving

regulators and horse racing authorities , among others , participants

sought to improve race performance .                     Over the course of the scheme ,

participants      manufactured ,         purchased ,         sold ,    shipped ,     delivered ,

received, and administered at least thousands of units of PEDs issued

by   pharmacies        pursuant     to     invalid          prescriptions          provided       by

veterinarians      participating          in       the    scheme ,     and    customized        PEDs

created and manufactured by scheme participants intended for use on

racehorses. Trainers who participated in the scheme stood to profit

from the success of racehorses under their control by earning a share

of the,ir horses '       winnings ,      and by improving their horses '                  racing

records,   thereby yielding higher                  trainer     fees    and    increasing the

number of racehorses under their control .

           3.      Federal       statutes          and   regulations         are   designed ,     in

part , to protect racehorses by ensuring that only drugs approved by

the U. S . Food and Drug Administration ("FDA" ) and drugs administered

pursuant to a valid prescription are administered to racehorses and

other animals .        By failing to abide by such proscriptions , racehorse

trainers , veterinarians , and others imperil the health and well - being

of racehorses by:         ( 1)   administering to racehorses unapproved drugs

                                               2
                                           ~     -----------------------------,




whose      chemical               composition           is        unknown,;          (2)     enabling       non-

veterinarians ,             such as racehorse trainers ,                       to administer drugs to

racehorses using methods of administration that can injure and ,                                               in

extreme cases , kill the horse ;                     and (3) masking a horse ' s ability to

fee l   pain ,        thereby        causing      the       horse       to    overexert        itself      during

periods of intense exercise ,                      which can lead to accidents ,                           broken

limbs , or death .

                 4.         To     avoid     detection             of        their     administration          of

misbranded            and        adulterated       PEDs       to        racehorses ,         also     known    as

"doping ,"       the        scheme     participants               routinely      defrauded          and misled

government agencies ,                 including federal                 and state drug regulators ,

various state horse racing regulators , and the betting public. Among

other    deceptive               means ,   the    defendants            relied ,       in    part ,   on    their

distribution           and        administration             of    customized          PEDs     designed      and

intended to be difficult or impossible to detect iµ anti - PED tests

performed by , among others , state racing regulators , and by creating

fraudulent or misleading labels for those PEDs.

II.     Legal Framework

                 5.         At all times relevant to the Indictment , the U. S . Food

and Drug Administration                    (" FDA" ) was responsible for promoting and

protecting public health , including the health of animals.                                             The FDA

enforces the Federal Food ,                      Drug and Cosmetic Act ,                    21 U. S . C. § 301 ,

et seq .   (" FDCA" ) , which , among other things , governs the manufacture

and distribution of drugs , including prescription drugs , for humans

                                                        3
 and animals .

               6.      Pursuant to the FDCA and related regulations , a drug

 may be   deemed " misbranded"               or    " adulterated"       for       several    reasons ,

 including :    (1)    if a drug does not have requisite approvals from the

 FDA for use in an animal ;            (2)    if a drug requiring a prescription is

 admi n i stered without a valid prescription , that is , not in the usual

 cou r se of a vete r inarian ' s professional practice , or not administered

 pursuant      to   any     prescription          at   all ;   (3)     if    a    drug ' s   label    is

 deficient in various specified respects , for example , if it is false

 or misleading         or   does   not   accurately            list    details       regarding       the

 manufacturer , packer , or distributor , the contents of the packaging ,

 or directions for use ; or (4)               if the facility that manufactures the

 drug is not duly registered by the FDA .

III.   Relevant Adulterated and Misbranded PEDs

               7.      During the course of the scheme , LOUIS GRASSO , DONATO

 POLISENO ,    THOMAS GUIDO ,       III ,         RICHARD BANCA ,       and RENE ALLARD ,            the

 defendants ,         manufactured ,         distributed ,            and        administered        the

 fol l owing    adulterated        and   misbranded            PEDs     to       improve     the   race

 performance of horses in their or others ' care , which the defendants

 referred to by various names set forth below :

                       a.     Erythropoietin and analogues : Commonly referred

 to by participants in the horse racing industry , generally , by the

 brand name "Epogen ," or by the shorthand " epo ," erythropoietin is

 used to boost a racehorse ' s red blood cell count in order to stimulate

                                                   4
endurance during a         race and improve race recovery.              Similar "blood

building "   substances are commonly ref erred to using various trade

names ,   including Retacri t      and Aranesp .       Among other things ,      "blood

builders, " when combined with intense physical exertion , thicken the

racehorse's blood ,        thereby causing increased cardiac exertion and

pressure , which can lead to cardiac issues or death .

                   b.      Customi zed     Analgesics :       Referred     to   by     the

defendants as "pain shots " or "joint blocks ," customized analgesics

contain various         pain -relieving    substances ,      including    snake venom ,

used to deaden a horse ' s nerves and block pain . Among other things ,

customized analgesics mask physical injuries in a racehorse ,                        which

can cause a racehorse to overexert itself during periods of intense

physical exercise , and thereby sustain a leg fracture or break during

a race. Oftentimes , racehorses that sustain leg fractures or breaks

are euthanized .

                   c.      Bronchodilators :       Referred to by the defendants

as   " Bronk ," or "breather "     drugs,        these customized bronchodilators

are designed to increase a horse ' s oxygen intake . Among other things ,

bronchodilators lessen fatigue, which cause the racehorse to perform

beyond its natural abilities , thereby increasing the risk of injury

while racing , as described above .

                   d.      " Red acid ":       "Red acid "   is   a   term used by the

defendants to refer generally to customized PEDs designed , in part,

to reduce inflammation in joints ,               thereby improving a horse ' s race

                                           5
------------------------------ --                                          ---




     performance.            Similar to customized analgesics ,                  "red acid ," among

     other     things ,         is     administered         to    mask     physical    injuries      in

     racehorses , thereby increasing the risk of injury while racing.

                      8.     In relevant part , prescription drugs approved by the

     FDA ,    such as        Epogen ,    Retacrit ,        and Aranesp ,     are misbranded when

     dispensed without a valid prescription. Customized PEDs created by

     LOUIS GRASSO ,         the defendant,         such as "pain shots ," "joint blocks ,"

     "Bronk," "bleeder," "breather," and "red acid ," among others ,                                 are

     adulterated and misbranded because they : (1) are dispensed without a

     valid prescription ;             (2) are new animal drugs not approved by the FDA

     for     use     in    animals ;     ( 3)   lack   adequate         labeling;   and/ or   ( 4)   are

     manufactured in a facility lacking requisite FDA registration .

     IV.     Offense Conduct

                      9.     From at least 2017 , through at least February 2020 ,

     LOUIS GRASSO , the defendant, was a vete.rinarian licensed in New York

     and New Jersey , who supplied adulterated and misbranded PEDs to horse

     trainers        across     the     United    States ,       including    in New York       State.

     GRASSO created , manufactured , distributed , and sold customized PEDs .

     Neither GRASSO nor any facility with which he was associated was

     registered with the FDA to manufacture drugs,                            nor were any of the

     drugs he customized approved by the FDA for use in animals . Those

     adulterated and mislabeled PEDs included snake venom, sulker , a "pain

     shot ,"       " Bronk ,"   and "Red Acid ,"           among    other drugs .       GRASSO also

     advised others             on how     to    administer       the    various    adulterated and

                                                       6
misbranded PEDs he produced and sold .

             10 .       At    all    times       relevant         to    this        Indictment,      DONATO

POLISENO ,     the      defendant,         was     the      owner       of      a    veterinary      supply

business      lo cated         in    Delaware            ( " Fi rm - 1 " ) ,    who      purchased         and

distributed PEDs from GRASSO directly and improperly used GRASSO's

veterinary        license       to   obtain        PEDs .        In    or      about    2019 ,     POLISENO

recruited      GRASSO         for    the     purpose         of       using     GRASSO ' s       veterinary

license ,    and        his    ability       to     order         certain           chemicals      and     PED

components using that license ,                    to obtain the same for purposes of

creating Firm-l's misbranded and adulterated PEDs . POLISENO included

a Firm-1 product list in a shipment of PEDs sold by POLISENO to a

confidential source working at the direction of law enforcement ("CS-

1") , which list included dozens of misbranded and adulterated PEDs ,

including adrenal stimulants , sedatives , and others, some listed at

hundreds pf dollars per unit.

             11.        At    all    times       relevant         to     this       Indictment ,     THOMAS

GUIDO ,   III ,     RICHARD BANCA ,          and RENE ALLARD ,                 the defendants,           were

racehorse trainers , each of whom obtained adulterated and misbranded

PEDs from defendant LOUIS GRASSO and administered those                                           PEDs ,    or

caused them to be administered , to racehorses.

             12.        To    avoid        detection          of       their        administration          of

misbranded        and    adulterated         PEDs ,       LOUIS        GRASSO,         DONATO     POLISENO,

THOMAS GUIDO ,       III,      RICHARD BANCA , and RENE ALLARD , the defendants ,

and   others      working       with       them     or      at     their       direction ,        routinely

                                                   7
attempted      to    deceive     and    mislead          government      agencies ,      in cluding

federal and state drug and horseracing regulators , pharmacies , and

the      betting     public .     These       defendants          used    false    prescription

information when submitting prescriptions for blood building PEDs to

various      pharmacies ,       in     an     effort      to     avoid    scrutiny       by     those

pharmacies          and/or      regulators          and     law       enforcement        officials

investigating their use of misbranded and adulterated PEDs . Often

the      co - conspirators       submitted          or     directed       others        to     submit

prescriptions to pharmacies under the names and patient                                      files    of

purported canine patients ,                 in order to disguise the fact that the

PEDs ,    including Epogen and other prescription blood builders , were

in fact being obtained for illicit administration to racehorses . In

2019 alone , GRASSO submitted such false prescription information for

drugs containing erythropoietin at over ten different pharmacies in

at l east seven states .

                                Statutory Allegations

              13.     From at least in o r about 2015 thr ough at least in or

about     January      2020 ,    in    the     Southern        District      of   New    York        and

elsewhere , LOUIS GRASSO , DONATO POLISENO , THOMAS GUIDO , III , RICHARD

BANCA , and RENE ALLARD,              the defendants,           together with others known

and      unknown ,    willfully         and     knowingly         did     combine ,      conspire ,

confederate ,        and     agree    together       and       with   each   other      to     commit

offenses against the United States , to wit, violations of Title 21 ,

United States Code , Sections 331 and 333 .

                                                8
               14 .     It was a part and an object of the conspiracy that

LOUIS GRASSO , DONATO POLISENO , THOMAS GUIDO , III , RICHARD BANCA , and

RENE ALLARD , the defendants , together with others known and unknown ,

with the intent to defraud and mislead , would and did introduce and

deliver for introduction ,                  and would and did cause the introduction

and   delivery             for     introduction ,              into     interstate        commerce,          of

adulterated           and    misbranded           drugs ,       as     defined     by     21    U. S . C.    §§

35l(a) (5) ,     352(a) ,         352(b) ,       352(f) ,       352(0) ,     353(f) ,     and      360b ,     in

violation of 21 U.S . C .              §§   331 (a) and 333 (a) (2).

               15 .     It was further a part and an object of the conspiracy

that LOUIS GRASSO , DONATO POLISENO , THOMAS GUIDO , III , RICHARD BANCA ,

and   RENE ALLARD ,              the   defendants ,            together     with     others     known       and

unknown ,      with     the       intent     to     defraud           and   mislead ,     in    interstate

commerce , would and did adulterate and misbrand drugs , and would and

did cause the adulteratton and misbranding of drugs in interstate

commerce ,      as     defined by           21    U. S . C .    §§    35l(a) (5) ,      352(a) ,        352(b) ,

352(f) , 352(0) , 353(f) , and 360b , in violation of 21 U. S . C .                                §§    33l(b)

and 333(a) (2).

               16 .     It was further a part and an object of the conspiracy

that LOUIS GRASSO , DONATO POLISENO , THOMAS GUIDO , III , RICHARD BANCA ,

and   RENE     ALLARD ,          the   defendants ,            together     with     others     known       and

unknown , with the intent to defraud and mislead , would and did receive

in interstate commerce adulterated and misbranded drugs , as defined

by 21 U. S . C .      §§    35l(a) (5) ,         352(a) ,      352(b) ,     352(f) ,    352(0) ,        353(£) ,

                                                      9
and    3 60b ,    and     deliver     and   pro ff er    deli very       thereof     for     pay      and

otherwise , and would and did cause the receipt in interstate commerce

of    adulterated and misbranded drugs,                      as    defined by       21     U.S. C .    §§

351(a) (5) ,       352(a) ,   352(b) ,      352(f) ,    352(0),        353(f),     and     360b ,     and

cause      the     delivery     and    proffered        delivery        thereof      for     pay      and

otherwise, in violation of 21 U.S.C.                    §§     331(c) and 333(a) (2).

                 17 .    It was further a part and an object of the conspiracy

that LOUIS GRASSO , DONATO POLISENO, THOMAS GUIDO , III , RICHARD BANCA,

and RENE ALLARD ,             the defendants,           together with others               known and

unknown , with the intent to defraud and mislead , would and did alter ,

mutilate , destroy ,          obliterate ,     and remove the whole or any part of

the labeling of , and do any other act with respect to , a food, drug ,

device ,    tobacco product ,          or    cosmetic ,      while such article was held

for sale (whether or not the first sale) after shipment in interstate

commerce         that      results     in    such       article        being      adulterated          or

misbranded,         as defined by 21 U.S.C.               §§      351(a) (5) ,    352(a) ,       352(b) ,

352(f), 352(0) , 353(f) , and 360b, in violation of 21 U. S.C.                              §§    331(k)

and 333 (a) (2) .

                                            Overt Acts

                 18 .    In fur therance of the conspiracy and to effect the

illegal objects thereof , LOUIS GRASSO, DONATO POLISENO, THOMAS GUIDO,

III, RICHARD BANCA , and RENE ALLARD , the defendants , and others known

and unknown ,           com.mi tted the following overt acts ,                   among others ,        in

the Southern District of New York and elsewhere :

                                                10
                  a.      In    or    about      September   2017 ,       ALLARD    caused   a

prescription to be filled at a pharmacy located in Texas using an

invalidly obtained veterinary license , with the aim of receiving and

using     that   prescription          medication      without        a     valid    medical

prescription at a racehorse training facility located in the Southern

District of New York.

                  b.      On about October 2 , 2019 , GRASSO counseled GUIDO

on the proper administration of misbranded and adulterated PEDs, and

specifically discussed the death of a horse that GUIDO was training

and stated the horse had been doped with a PED , of a type similar to

a   "bleeder," of a       kind GRASSO provided to GUIDO,                   used to    reduce

bleeding in a horse ' s lungs during periods of exertion , noting , "it

happens," that the deceased horse ' s trainer had "probably over juiced

him ," and that     the    suspected cause of the             horse ' s     death was       not

unusual : "I've seen that happen 20 times ."

                  c.      On or about October 8, 2019 , ALLARD sent GRASSO

a text message , stating : "I will need 3 bottles of Red Acid to go to

Canada Thursday."

                  d.      On or about October 11 , 2019 , on a telephone call

with POLIS ENO , GRASSO offered POLISENO a copy of GRASSO ' s veterinary

license    and   related       licensing      information    for      POLISENO' s     use    in

ordering    components     for       the   creation   and    sale     of misbranded         and

adulterated PEDs .

                  e.      On or about November 1 , 2019 , POLISENO arranged

                                            11
with GRASSO to order PED components using GRASSO ' s name and licensing

informa t ion , and to ship the drugs to GRASSO ,          for a later transfer

to POLISENO .

                 f.      On or about October 17 , 2019 , GRASSO reiterated

to Conor Flynn , BANCA ' s assistant trainer , his willingness to provide

prescriptions without verifying medical necessity ,                 advising      Flynn

that his fee was " $100 per script ," regardless of the prescription :

"I don ' t give the fuck what it is . "

                 g.      On or about October 21 and 24 , 2019, GUIDO , who

had previously discussed his role as a racehorse trainer with GRASSO ,

requested that      GRASSO   provide   a    prescription     for    4 , 000   uni ts    of

"epo . "   GRASSO      thereafter   confirmed    that   he    had    requested         the

prescription as GUIDO had requested .

                 h.      On or about October 23 , 2019 , CS - 1 , who purported

to be a horse trainer, ordered multiple customizedJ misbranded , and

adulterated PEDs from POLISENO (the "Ordered PEDs") .

                 i .     On or about October 26 , 2019 , POLISENO caused to

be delivered to CS - 1 a package that contained multiple bottles of

the Ordered PEDs and an invoice issued by Firm- 1 .                  Photographs of

these substances , as sold and shipped to CS-1 by POLISENO , follow:




                                       12
                   j.        On or about October 23,         2019,         GRASSO discussed

with CS - 1 CS-l ' s desire to purchase misbranded and adulterated drugs ,

and to obtain an illegal prescription for Epogen , and advised CS - 1

that   GRASSO    would   provide        "a    script   [i.e .,    a       prescription]       for

anything."

                   k.        On or about October 23 , 2019 , GRASSO agreed , at

Flynn ' s   request ,   to    provide       Flynn with pre - printed          labels     to    be

applied to otherwise unlabeled bottles of PEDs.

                   1.        On or about October 24 , 2019 , GRASSO shipped from

Pine Bush ,     New York ,      to   CS-1    in New    Jersey ,       a   package   of    PEDs ,

including snake venom and "Bronk ," along with a false prescription

made out by GRASSO for a non - existent dog named " Butch." Photographs

of the snake venom , as sold and shipped to CS - 1 by GRASSO , follow :


                                             13
                    m.      On or about October 25 ,            2019,        GRASSO and BANCA

exchanged text messages regarding payment for products that GRASSO

had supplied to BANCA and Flynn .

                    n.       On or about December 9 , 2019 , POLISENO , on a call

with CS - 1 ,    advised CS - 1 regarding the administration of POLISENO ' s

misbranded and adulterated PEDs , explaining that CS - 1 should " blast

them" six hours before the race started .

                    o.       On   or     about     November    1,     2019 ,     ALLARD    and

GRASSO discussed , in substance and in part , ALLARD administering

Red Acid and another substance to a horse.

                    p.       On or about         December 9 ,       2019 ,     GRASSO shipped ,

from the Southern District of New York , multiple PEDs , including a

bronchodilator           (" Bronk" ) ,     analgesics         (unlabeled) ,         a     bleeder

(" Cauterize " ) , and red acid (unlabeled) , to a confidential source in

New   Jersey .    A photograph           of   that   shipment , . as         received     by   the

conf i dentia l source , appears below :




                                              14
                  (Title 18 , United States Code , Section 371.)

                           FORFEITURE ALLEGATIONS

            19.     As a result of committing the offense alleged in

Count One of this Indictment, LOUIS GRASSO, DONATO POLISENO , THOMAS

GUIDO, III , RICHARD BANCA , and RENE ALLARD, the defendants, shall

forfeit to the United States, pursuant to Title 21, United States

Code , Section 334 and Title 28, United States Code, Section 2461 ,

any   and   all    drugs   that   were    adulterated   or   misbranded   when



                                         15
introduced into or while in interstate commerce or while held for

sale (whether or not the first sale) after shipment in interstate

commerce ,      or     which    may   not ,   under     the   provisions   of   section

331 (11) ,   344 ,     or   355 of this       title ,   have been introduced into

i nterstate commerce , including but not limited to a sum of money

in United States currency representing the value of such property .

                               Substitute Asset Provision

                20 .   If any of the above described forfeitab l e property ,

as a result of any act or omission of the defendant :

                       a.      Cannot be      located upon the      exercise    of due

dil i gence ;

                       b.      Has been transferred or sold to , or deposited

with , a third person ;

                       c.      Has been placed beyond the jur isdiction of the

Court ;

                       d.      Has been substantial l y dimin i shed in value ; or

                       e.      Has been commingled with other property which

cann ot be subd i vi d ed wi thout difficulty ;




                                              16
it is the intent of the United States , pursuant to Title 21 , United

States   Code ,   Section   853 (p) ,   to   seek   forfeiture   of    any   other

property of said defendant          up to the       value of the      forfeitable

property .

  (Title 21 , United States Code , Sections 334 and 853 , and Title
             28 , United States Code , Section 2461(c) .)




 ~
FDREPERN                                                RAUSS
                                                       nited States Attorney




                                        17
   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK



      UNITED STATES OF AMERICA

                   - v. -

 LOUIS GRASSO, DONATO POLISENO, THOMAS
GUIDO, III, RICHARD BANCA, RENE ALLARD,

                Defendants.


       SUPERSEDING INDICTMENT

            S4 20 Cr . 163

          (18   u. s . c .   § 371 . )

           AUDREY STRAUSS
   Acting Un i ted States Attorney .




~/6'.J'~I'~ J~N--~ ~~
                             }ell ~,41"~
                                 vr-,41~
